Citation Nr: 1041584	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  05-22 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for status post lumbar 
strain with degenerative joint disease, degenerative disc disease 
with facet hypertrophy, spinal stenosis and herniated nucleus 
pulposus, L-4/L-5, status post-discectomy and fusion, rated as 40 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from July 1966 to July 1988.

This appeal to the Board of Veterans' Appeals (the Board) is from 
actions taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

For reasons which were reviewed briefly in the remand portion of 
a Board decision in December 2008, and based on his arguments 
throughout the claim, the VARO thought that the Veteran might 
have been satisfied with the adjudicative and rating actions to 
include a grant of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  In 
August 2008, the VARO asked the Veteran's representative for 
timely clarification on that matter but no such confirmation was 
forthcoming.

Service connection is also now in effect for bilateral pes 
planus, rated as 10 percent disabling; hypertension, rated as 10 
percent disabling; diabetes mellitus with erectile dysfunction, 
rated as 10 percent disabling; peptic ulcer disease, rated as 10 
percent disabling; radiculopathy, left lower extremity, secondary 
to status post lumbar strain with degenerative joint disease, 
degenerative disc disease with facet hypertrophy, spinal stenosis 
and herniated nucleus pulposus, L-4/L-5, status post-discectomy 
and fusion, rated 10 percent disabling; radiculopathy, right 
lower extremity, secondary to status post lumbar strain with 
degenerative joint disease, degenerative disc disease with facet 
hypertrophy, spinal stenosis and herniated nucleus pulposus, L-
4/L-5, status post-discectomy and fusion, rated 10 percent 
disabling; and amputation of the right middle fingertip, and 
laparotomy scar, each rated as noncompensably disabling.  A TDIU 
has been in effect since April 21, 2007.  The Veteran is also in 
receipt of special monthly compensation based on loss of use of a 
creative organ.

In a decision in December 2008, the Board denied entitlement to 
increased ratings for his bilateral pes planus, hypertension and 
diabetes mellitus with erectile dysfunction.  The Board remanded 
the issue herein concerned for development delineated therein to 
include again requesting confirmation from the Veteran and/or his 
representative as to whether the TDIU now assigned satisfied his 
pending appeal.  Absent response on his part, the Board is 
obligated to continue action on the remaining appellate issue 
shown on the cover of this decision.



FINDING OF FACT

The Veteran's low back disability is manifested by no more than 
complaints of chronic pain, with flare-ups and exacerbations; 
objective findings of limitation of lumbar motion with pain on 
motion; and limitation of activities; but there has been no 
report or finding of ankylosis or incapacitating episodes having 
a total duration of at least 6 weeks over a recent period of 12 
months; he has separate ratings for confirmed chronic 
radiculopathy secondary thereto.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 40 percent 
for chronic lumbosacral strain with degenerative disc disease are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Code (DCs) 5003, 5235, 5236, 5237, 
5238, 5239, 5242, 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating claims for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.326(a) (2008).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide; and to request that the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
U.S. Court of Appeals for Veterans Claims (Court) has held that 
VCAA notice should be provided to a claimant before the initial 
RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case (SOC) 
or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held that, 
if a claimant can demonstrate error in VCAA notice, such error 
should be presumed to be prejudicial.  VA then bears the burden 
of rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected because, for 
example, actual knowledge by the claimant cured the notice 
defect, a reasonable person would have understood what was 
needed, or the benefits sought cannot be granted as a matter of 
law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007); 
petition for cert. filed (U.S. March 21, 2008) (No. 07-1209).

The Veteran received numerous notices since his claims were 
filed, all of which informed him of all pertinent requirements 
for supporting his claims.  With regard to all but Issue #1, the 
Board finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).  Any other defect 
with respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence, after which additional data was obtained and entered 
into the record.  The purpose behind the notice requirement has 
been satisfied, because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

In addition, it appears that all obtainable evidence identified 
by the Veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence not 
already of record, which would need to be obtained for a fair 
disposition of the current appeal.  Neither the Veteran nor his 
representative has suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.  

Development has taken place in this case, and in the aggregate, 
the Veteran and his representative have demonstrated actual 
knowledge of and have acted on the information and evidence 
necessary to substantiate the pending claim.  See, e.g., Dalton 
v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to establish 
the claim) and related notification requirements have been 
fulfilled.  He has also provided sworn testimony in his case.

In addition, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Veteran was sent that 
information.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this case.  
See Sanders v. Nicholson, supra. 

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter for 
yet more development as to the issues.  That action would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

The Board notes the recent decision of Vazquez-Flores v. Peake, 
22 Vet App. 37 (2008) which pertains to the requirements of 38 
U.S.C.A. § 5103(a) for increased evaluation claims other than 
those based on initial review.

Criteria, Factual Background and Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Staged ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms can 
be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999). 

38 U.S.C. § 7104 indicates that Board decisions must be based on 
the entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder. 38 U.S.C.A. § 1155. Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4.  In 
determining the level of impairment, the disability must be 
considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2.  An 
evaluation of the level of disability present must also include 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment. 
38 C.F.R. § 4.10.

The rating criteria for evaluating intervertebral disc syndrome 
were revised, effective from September 23, 2002.  See 67 Fed. 
Reg. 54,345-49 (Aug. 22, 2002), now codified at 38 C.F.R. § 
4.71a, DC 5293 (2009). In 2003, further amendments were made for 
evaluating disabilities of the spine. See 68 Fed. Reg. 51,454-58 
(Aug. 27, 2003) (now codified at 38 C.F.R. § 4.71a, DCs 5235 to 
5243 (2009)). The latter amendment and a subsequent correction 
were made effective from September 26, 2003.

Generally, in a claim for an increased rating, where the rating 
criteria are amended during the course of an appeal, the Board 
considers both the former and current schedular criteria because, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent rating if it 
is moderate with recurring attacks.   A 40 percent evaluation is 
authorized for intervertebral disc syndrome if it is severe with 
recurrent attacks and intermittent relief.  A 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293.

Under the interim revised criteria of DC 5293, effective 
September 23, 2002, intervertebral disc syndrome was evaluated 
(preoperatively or postoperatively) either on the total duration 
of incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 (combined rating tables) 
separate evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  A maximum 60 
percent rating is warranted when rating based on incapacitating 
episodes, and such is assigned when there are incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months. A 20 
percent evaluation is assigned for incapacitating episodes having 
a total duration of at least 2 weeks, but less than 4 weeks, 
during the past 12 months.

Note 1 provides that for the purposes of ratings under 38 C.F.R. 
§ 4.71a, DC 5293, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological manifestations" 
means orthopedic and neurological signs and symptoms resulting 
from intervertebral disc syndrome that are present constantly, or 
nearly so. 

Note 2 provides that when evaluating on the basis of chronic 
manifestations, we evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, DC 
5295, under which lumbosacral strain warrants a 20 percent rating 
where there is muscle spasm on extreme forward bending, and loss 
of lateral spine motion, unilateral, in a standing position.  A 
40 percent rating is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 20 percent 
rating if it is moderate and a 40 percent rating if it is severe. 
38 C.F.R. § 4.71a, DC 5292.  Also, ankylosis of the lumbar spine 
warrants a 40 percent evaluation if it is favorable, or a 50 
percent evaluation if unfavorable. 38 C.F.R. § 4.71a, DC 5289 
(2010).  Complete bony fixation (ankylosis) of the spine at an 
unfavorable angle with marked deformity and ankylosis of major 
joints or without other joint involvement warrants a 100 percent 
rating.  38 C.F.R. § 4.71a, DC 5286.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  With 
respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more of less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

Under the criteria effective on and after September 26, 2003, 
lumbosacral strain and degenerative arthritis of the spine are 
rated under the general rating formula for rating diseases and 
injuries of the spine (outlined below). 38 C.F.R. § 4.71a, DCs 
5237 and 5242 (2010).  Intervertebral disc syndrome is rated 
under the general formula for rating diseases and injuries of the 
spine or based on incapacitating episodes (outlined above), 
whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 
4.71a, DC 5243 (2010).  Since this rating code itself 
contemplates limitation of motion, a separate rating for 
limitation of motion would not be warranted. VAOPGCPREC 36-97 
(Dec. 12, 1997).

Under the general rating formula for rating diseases and injuries 
of the spine, effective September 26, 2003, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, the following 
ratings will apply.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, but 
not greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

There are several notes set out after the above diagnostic 
criteria, which provide the following:  First, associated 
objective neurological abnormalities are to be rated separately 
under an appropriate diagnostic code. Second, for purposes of VA 
compensation, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and right 
lateral flexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 140 
degrees.  Third, in exceptional cases, an examiner may state 
that, because of age, body habitus, neurological disease, or 
other factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though it 
does not conform to the normal range of motion stated in the 
regulation. Fourth, each range of motion should be rounded to the 
nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 percent 
evaluation; with complete paralysis of the sciatic nerve, the 
foot dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost. Incomplete paralysis of the sciatic nerve 
warrants a 60 percent evaluation if it is severe with marked 
muscular dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 percent 
evaluation if it is mild. 38 C.F.R. § 4.124a, DC 8520 (2010).

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal combined 
range of motion of the thoracolumbar spine is 240 degrees. The 
code section for intervertebral disc syndrome is now DC 5243, and 
associated objective neurological abnormalities (e.g., bladder 
and bowel impairment) are to evaluated separately.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in approximate balance, the claim is 
allowed. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, in addition to the 40 percent assigned for the 
status post lumbar strain with degenerative joint disease, 
degenerative disc disease with facet hypertrophy, spinal stenosis 
and herniated nucleus pulposus, L-4/L-5, status post-discectomy 
and fusion (assigned under Code 5193), the Veteran now has 
additional service connection and separate 10 percent ratings 
each for radiculopathy of the left and right lower extremities 
secondary thereto.  These are not part of the current Board 
review.

Extensive clinical records are in the file, as well as 
examination reports to include specialized testing (e.g., 
magnetic resonance imaging (MRI)'s, with regard to the Veteran's 
low back and secondary radicular problems.  Included therein are 
VA, private and Social Security Administration (SSA) records.  
The most contemporary SSA files are from late 2007.

An Office of Personnel Management (OPM) document is in the file 
dated in August 2007 reflecting that he had been found to be 
disabled for his position as an FAA Aviation Safety Inspector due 
to his back condition.

A VA reexamination for his back problems was scheduled for July 
2008 and then cancelled.  Pursuant to the Board's remand in 2008, 
the VA clinical records are now in the file from July 2008-
February 2009 and there was no special VA examination.  This 
fully addresses the concerns in that regard expressed in the 2008 
Board remand.  Moreover, there are several pertinent treatment 
records which suffice for purposes of determining the degree of 
current back disability when added to that already in the file.  
Private treatment records including from Dr. C were in the file 
from 2007 and before and were considered when the issue was first 
raised.  EMG in 2007 had confirmed L-4/L-5 radiculopathy.  His 
therapy regimen was delineated in the SSA decisions of record 
(and incorporated into the VA's grant of TDIU so they need not be 
repeated herein).

Prior clinical records are in the file for comparative purposes.  
Ongoing VA clinical visit reports are also in the file including 
from 2007 to date.  For instance, in October 2007, he was seen 
for muscle spasm and decreased range of motion.  In December 
2007, his posture and gait were normal and he was not using 
ambulatory devices.  In January 2008, he had vertebral tenderness 
but was taking medications for the pain.  His therapy including 
the exercise bike, treadmill, stretching, etc.  The primary 
problem was pain control for which he was being given trials of 
morphine.

On VA examination in December 2007, he had no muscle spasm, but 
ranges of motion were measured as forward flexion of 0-60 
degrees; extension, 0-30 degrees; left lateral flexion, 0-18 
degrees; right lateral flexion, 0-10 degrees; right and left 
lateral rotation, 0-30 degrees.  He had pain throughout the arc 
of motion in each plane but no apparent weakness, fatigability or 
loss of coordination during repetitions.  The leg numbness was 
also noted (and as reported above, has been addressed in the 
separate grant of service connection and ratings now assigned).  
He was reported to have been ordered to bed rest for 60 days but 
the episodes did not have a total duration of 6 weeks during the 
past 12 months.  He did not demonstrate ankylosis throughout the 
entire thoracolumbar spine.

Several VA clinical visits are recorded beginning in July 2008 
through February 2009 during which time the primary concern was 
pain control using medications such as morphine and a TENS unit.  

In assessing the Veteran's low back disorder, it is noted that he 
had pain on movement and has on occasion, required locomotive 
aids.  However, at no time during the appellate period has he 
manifested symptoms more severe than with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during any 12 month period and absent ankylosis.  This is 
compatible with no more than moderately severe impairment, 
overall, in the aggregate, and the 40 percent rating assigned.  

As for extraschedular considerations, the Board also notes that 
throughout his current appellate claim, the Veteran's primary 
concern and pursuit has seemed to be the impact of his 
disabilities on his job and thus his entitlement to TDIU.  That 
has now been addressed with the grant of TDIU by VA.  Additional 
compensation is not warranted on either a schedular or 
extraschedular basis, and a doubt is not raised in that regard 
which should be resolved in his favor.


ORDER

Entitlement to an increased evaluation for status post lumbar 
strain with degenerative joint disease, degenerative disc disease 
with facet hypertrophy, spinal stenosis and herniated nucleus 
pulposus, L-4/L-5, status post-discectomy and fusion, rated as 40 
percent disabling is denied.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


